[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JUNE 20, 2008
                             No. 07-13285
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                  D. C. Docket No. 07-00702-CV-TCB-1

GLEN S. MATTHEWS,


                                                     Plaintiff-Appellant,

                                  versus

STEPHEN PALTE,
GONZALEZ,
JOHN DOE, I,


                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 20, 2008)

Before ANDERSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Glenn Matthews, a federal prisoner, appeals pro se the dismissal sua sponte

of his complaint that Dr. Stephen Palte, physician’s assistant Gonzalez, and an

unknown dermatologist violated his civil rights under the Eighth Amendment. 28

U.S.C. § 1915(e)(2)(B)(ii). Matthews argues that he stated a claim that prison

officials were deliberately indifferent to his medical needs because they

misdiagnosed and mistreated his psoriasis. We affirm.

      A district court is required to dismiss a prisoner’s complaint against an

official if the complaint is frivolous, malicious, or fails to state a claim upon which

relief may be granted. 28 U.S.C. §§ 1915A(a), (b)(1). We review de novo a

dismissal for failure to state a claim and accept as true the allegations in the

complaint. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79 (11th Cir. 2001).

      To state a claim of deliberate indifference for medical mistreatment under

the Eighth Amendment, an inmate must allege that officials have made an

“omission[] sufficiently harmful to evidence deliberate indifference to [the

inmate’s] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106, 97 S. Ct.

285, 292 (1976). The inmate “must satisfy both an objective and a subjective

inquiry.” Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003). Under the

objective inquiry, the inmate must allege that he has been diagnosed with or

obviously exhibits a serious medical condition that, if not treated, “pos[es] a



                                            2
substantial risk of serious harm,” and his treatment was so inadequate that it

constituted “an unnecessary and wanton infliction of pain.” Id. (quoting Taylor v.

Adams, 221 F.3d 1254, 1258 (11th Cir. 2000) (internal quotation marks omitted)).

Under the subjective inquiry, the inmate must allege that the prison official knew

of the risk of harm and deliberately delayed or denied treatment. Id. at 1245.

         Even if we assume that psoriasis is a serious medical condition, Matthews’s

complaint that his condition was misdiagnosed as spider bites and mistreated with

steroid creams does not state a claim of deliberate indifference. Matthews’s

allegations of misdiagnosis and inadequate treatment involve no more than medical

negligence. Farrow, 320 F.3d at 1245. Matthews alleges that his condition more

recently has been correctly diagnosed by a dermatologist as psoriasis. Matthews

also has received regular treatment for his psoriasis, which the exhibits to

Matthews’s complaint establish is an incurable and chronic condition. The district

court did not err when it dismissed Matthew’s complaint for failure to state a

claim.

         The dismissal of Matthews’s complaint is AFFIRMED.




                                           3